[Cite as State ex rel. Jorgensen v. Fuller, 2019-Ohio-1208.]


                                         COURT OF APPEALS
                                     DELAWARE COUNTY, OHIO
                                     FIFTH APPELLATE DISTRICT


 STATE OF OHIO, ex rel.                                   JUDGES:
 MELANIE A. JORGENSEN
                                                          Hon. William B. Hoffman, P.J
                                                          Hon. Patricia A. Delaney, J.
 -vs-                                                     Hon. Earle E. Wise, Jr., J.

                                                          Case No. 19 CAD 03 0023
 RANDALL D. FULLER, JUDGE
 DELAWARE COUNTY DOMESTIC
 RELATIONS COURT

 NATALIE FRAVEL, CLERK                                    O P I N IO N
 DELAWARE COUNTY DOMESTIC
 RELATIONS COURT

 DELAWARE COUNTY DOMESTIC
 RELATIONS COURT




 CHARACTER OF PROCEEDINGS:                                Writ of Prohibition



 JUDGMENT:                                                Denied

 DATE OF JUDGMENT ENTRY:                                  April 1, 2019


 APPEARANCES:


 For Relator

 DANIELLE M. SKESTOS
 Isaac Wiles Burkholder & Teetor, LLC
 2 Miranova Place, Suite 700
 Columbus, Ohio 43215
Delaware County, Case No. 19 CAD 03 0023                                                      2

Hoffman, P.J.
       {¶1}    Relator, Melanie Jorgensen, has filed a Complaint for Writ of Prohibition

requesting a writ issue prohibiting the Delaware County Domestic Relations Court from

holding a hearing on a petition to establish paternity. For the reasons that follow, a writ

of prohibition will not issue.

       {¶2}    Relator gave birth to a child on October 19, 2018, out of wedlock. On

October 23, 2018, Nathaniel Johnson registered with the putative father registry as

putative father for the child. Two days later, Relator initiated an action in the probate court

for placement of the child with prospective adoptive parents. The prospective adoptive

parents then filed a petition for adoption the next day on October 26, 2018.

       {¶3}    Johnson appeared in the probate case by filing a motion for genetic testing

and objecting to the child’s placement. The probate court denied the motion for genetic

testing on the basis the domestic relations had exclusive jurisdiction to determine

paternity. On February 8, 2019, Johnson filed a petition to establish paternity in the

domestic relations court.

       {¶4}    Both the adoption and the paternity cases are pending at the same time.

Relator seeks to prohibit the paternity case from going forward based upon the

jurisdictional priority rule. She argues the adoption was filed first, therefore, the domestic

relations court does not have jurisdiction to continue with the paternity case. Relator filed

a motion to dismiss in the domestic relations paternity case based upon the jurisdictional

priority rule argument. The domestic relations court denied the motion.

       {¶5}    “To be entitled to a writ of prohibition, [a relator] must establish the exercise

of judicial power, that the exercise of that power is unauthorized by law, and that denying

the writ would result in injury for which no adequate remedy exists in the ordinary course
Delaware County, Case No. 19 CAD 03 0023                                                     3

of law. State ex rel. Elder v. Camplese, 144 Ohio St.3d 89, 2015-Ohio-3628, 40 N.E.3d

1138, ¶ 13. Even if an adequate remedy exists, a writ may be appropriate when the lack

of jurisdiction is patent and unambiguous. State ex rel. V.K.B. v. Smith, 138 Ohio St.3d

84, 2013-Ohio-5477, 3 N.E.3d 1184, ¶ 9.” State ex rel. Allen Cty. Children Servs. Bd. v.

Mercer Cty. Court of Common Pleas, Prob. Div., 150 Ohio St.3d 230, 2016-Ohio-7382,

81 N.E.3d 380, ¶ 19.

       {¶6}    As she did in the domestic relations case, Relator argues in this case the

domestic relations court should be prohibited from proceeding based upon the

jurisdictional priority rule.

       {¶7}    “Under the jurisdictional-priority rule, “‘[a]s between [state] courts of

concurrent jurisdiction, the tribunal whose power is first invoked by the institution of proper

proceedings acquires jurisdiction, to the exclusion of all other tribunals, to adjudicate upon

the whole issue and to settle the rights of the parties.’” State ex rel. Racing Guild of Ohio

v. Morgan (1985), 17 Ohio St.3d 54, 56, 17 OBR 45, 476 N.E.2d 1060, quoting State ex

rel. Phillips v. Polcar (1977), 50 Ohio St.2d 279, 4 O.O.3d 445, 364 N.E.2d 33, syllabus.

“In general, the jurisdictional priority rule applies when the causes of action are the same

in both cases, and if the first case does not involve the same cause of action or the same

parties as the second case, the first case will not prevent the second.” State ex rel. Shimko

v. McMonagle (2001), 92 Ohio St.3d 426, 429, 751 N.E.2d 472; State ex rel. Brady v.

Pianka, 106 Ohio St.3d 147, 2005-Ohio-4105, 832 N.E.2d 1202, ¶ 13.” State ex rel. Otten

v. Henderson, 129 Ohio St.3d 453, 2011-Ohio-4082, 953 N.E.2d 809, ¶ 24.

       {¶8}    Relator argues both the probate case and the domestic relations case have

the same parties. While both cases have some of the same parties, both cases do not
Delaware County, Case No. 19 CAD 03 0023                                                   4


have the prospective adoptive parents as parties.        The probate court has exclusive

jurisdiction over adoptions. In re Adoption of M.G.B.-E., 154 Ohio St.3d 17, 2018-Ohio-

1787, 110 N.E.3d 1236. Likewise, the jurisdiction to determine parentage is exclusively

vested in the domestic relations and juvenile courts. See R.C. 3111.04 and R.C. 3111.06.

       {¶9}   The Supreme Court has rejected the jurisdictional priority rule argument

when dealing with an adoption proceeding pending in a probate court at the same time

an application to establish parenting time is pending in a domestic relations court, “The

jurisdictional-priority rule does not apply here. [T]he probate court and the domestic-

relations court in this case are not courts of concurrent jurisdiction.” In re Adoption of

M.G.B.-E., 154 Ohio St.3d 17, 2018-Ohio-1787, 110 N.E.3d 1236. Likewise, in the instant

case, we find the two courts are deciding distinct causes of action.

       {¶10} Because the probate court and domestic relations courts do not have

concurrent jurisdiction, the jurisdictional priority rule does not apply in the circumstances

presented here.
Delaware County, Case No. 19 CAD 03 0023                                                 5


       {¶11} Relator has not established the domestic relations court lacks jurisdiction to

proceed on the paternity case. Therefore, the writ of prohibition will not issue.




By: Hoffman, P.J.
Delaney, J. and
Wise, Earle E., J. concur